Order entered January 22, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01509-CV

                       IN RE SECURITY SYSTEMS, INC., Relator

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-15848

                                         ORDER
                         Before Justices Schenck, Reichek, and Evans

        Based on the Court’s memorandum opinion of this date, we DENY relator’s December 9,

2019 petition for writ of mandamus. We LIFT the stay issued by this Court on December 10,

2019.


                                                    /s/   AMANDA L. REICHEK
                                                          JUSTICE